Case 2:19-cr-00259-JCC Document 13-1 Filed 01/31/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff(s), Case Number: CRI9-259 JCC
vs,
AGREEMENT TO SUPERVISE
RYAN S. HERNANDEZ , DEFENDANT

 

Defendant(s).

 

 

I AGREE AND PROMISE THAT, for as long as this charge is pending against
the defendant and (s)he is release from custody:

(1) I will generally supervise the defendant;

(2) I will use my best efforts to assure the appearance of the defendant at all
scheduled hearings before the United States District Judge and before the United
States Magistrate Judge;

(3) If. lose contact with the defendant, or if to my knowledge the defendant violates
any condition of the Appearance Bond, I will notify the office of the United States
Attomey at (206) 553-7970, and the United States Pretrial Services office at (206)
370-8950.

(4) OTHER:

 

 

DATED this 3/ D 20 20

 
    

 

Ruben Hernandez, Sheila Hern andes f
Print Name — , Signature

 
